3. Administrative cooperation in the field of taxation (
Mr President, the opinion that the European Parliament will vote now on the Commission's proposal for a directive on administrative cooperation in the field of taxation does not prejudice the final position that the Parliament will take with regard to the implementation of Article 291 of the Treaty on the Functioning of the European Union and the consequences for the procedures based on Council Decision 1999/468/EC of 28 June 1999, especially as regards the regulatory procedure with scrutiny or the position that the Parliament may wish to take on delegated acts in other legislation.